Citation Nr: 1707661	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-35 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1994 and was awarded two National Defense Service Medals. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Board remanded the case to schedule the Veteran for a Board hearing.

In March 2013 and March 2016, the Board remanded the current issue for further evidentiary development. 

The Veteran provided testimony at a video conference hearing before a Veterans Law Judge of the Board (VLJ) in January 2013.  A transcript of the hearing is of record.  The VLJ who held the January 2013 hearing is no longer employed by the Board.  The Veteran did not respond to an October 2016 clarification letter as to whether he wanted a hearing before another VLJ.  As such, the Board assumes that the Veteran does not want another Board hearing; therefore, the Board may proceed with adjudication of the issue on appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by, at worst, Level II hearing loss in the left ear and Level IV hearing loss in the right ear.  



CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION 

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA provided the Veteran with VCAA-compliant notice by a letter dated in March 2009.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The case was last readjudicated in April 2016.

The record also reflects that VA has made reasonable efforts to obtain relevant records, including the Veteran's service treatment records (STRs) and post-service treatment records.   Additionally, the Veteran was afforded VA audiological examinations in September 2008, January 2010, and March 2015.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not asserted that his hearing loss has worsened since the March 2015 examination.  In light of the foregoing, the Board finds that the duty to assist has been satisfied.  

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible. For instance, VA requested a copy of the April 2008 pure tone threshold audiometry values, which was obtained, and received clarification as to whether the Maryland CNC speech discrimination was used.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Veteran is seeking a compensable disability rating for service-connected bilateral hearing loss.  During the course of the appeal, the Veteran has endorsed decreased hearing in both ears and stated that he experiences difficulty hearing his alarm clock, hearing when in groups and crowds, and understanding conversations without hearing aids.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  
The Board will consider entitlement to staged ratings to compensate for time since filing the claimant when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009). 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes eleven auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI, VIa and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Additionally, under 38 C.F.R. § 4.85(c), Table VIA will be used when the examiner certifies that use of speech discrimination is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  Here, however, the Veteran's hearing loss does not qualify as "exceptional," for purposes of the application of Table VIA, and thus neither 38 C.F.R. § 4.85(c), Table VIA, nor 38 C.F.R. § 4.86 will be further discussed.

After review of the record, the Board finds that a compensable evaluation is not warranted for the Veteran's bilateral hearing loss at any time during the period under review.

At the September 2008 VA examination, the Veteran had puretone thresholds of 10, 25, 90, and 95 decibels in the right ear, and 15, 20, 50, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Average puretone thresholds were 55 decibels in the right ear and 36 decibels in the left ear.  Maryland CNC speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  When hearing loss is at Level I in the better ear and Level II in the poorer ear, a noncompensable rating is assigned under Table VII. 

At another VA examination in January 2010, the Veteran had puretone thresholds of 10, 30, 90, and 100 decibels in the right ear, and 10, 25, 55, and 65 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Average puretone thresholds were 58 decibels in the right ear and 38 decibels in the left ear.  The VA examiner determined that the speech recognition scores were unreliable and unsuitable for rating purposes and possibly due to non-organic hearing loss.  When applying the results to Table VIA in 38 C.F.R. § 4.85(c) yields a finding of Level IV hearing loss in the right ear and Level I hearing loss in the left ear.  When hearing loss is at Level I in the better ear and Level IV in the poorer ear, a noncompensable rating is assigned under Table VII.

At the March 2015 VA examination, the Veteran had puretone thresholds of 15, 40, 105, and 105+ decibels in the right ear, and 10, 25, 65, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Average puretone thresholds were 66 decibels in the right ear and 40 decibels in the left ear.  Maryland CNC speech audiometry revealed speech recognition ability of 76 percent in the right ear and 88 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level II hearing loss in the left ear.  When hearing loss is at Level II in the better ear and Level IV in the poorer ear, a noncompensable rating is assigned under Table VII.

The only other audiometric findings of record come from an April 2008 audiological consultation; however, such results are not valid as the Maryland CNC speech discrimination test was not used in accordance with 38 C.F.R. § 4.85.  The consultation for open ear hearing aids reflects puretone thresholds of 5, 25, 85, and 95 decibels in the right ear, and 5, 25, 55, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  Average puretone thresholds were 53 decibels in the right ear and 36 decibels in the left ear.  Maryland CNC speech discrimination test was not performed.  Even assuming arguendo that the results were valid, applying the results to Table VIA in 38 C.F.R. § 4.86 yields a finding of Level III hearing loss in the right ear and Level I hearing loss in the left ear.  When hearing loss is at Level I in the better ear and Level III in the poorer ear, a noncompensable rating is assigned under Table VII.

Although the Board sympathizes with the Veteran's statements regarding the functional impact of his hearing loss on his daily life, including difficulty hearing his alarm clock, difficulty hearing when in groups, and his need to use hearing aids and face the speaker in conversation, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations in September 2008, January 2010, and March 2015 highly probative, and note that they were conducted in accordance with 38 C.F.R. § 4.85(a) and § 4.85(c).  Moreover, the VA examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board has also considered whether referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R.      § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step, or element, inquiry.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.; see also Anderson v. Shinseki, 23 Vet. App. 423 (2009) (the Thun criteria are to be interpreted as elements rather than steps).
Additionally, pursuant to Johnson v. McDonald, 762 F.3d 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where evaluation of the individual disabilities fails to capture the collective impact of all of the experienced symptoms.  Johnson, 762 F.3d at 1366.

As already discussed, the Veteran reported difficulty hearing his alarm clock and when in crowds and group settings and must look at the speaker when in conversation and use hearing aids.  The Board finds that these effects of hearing loss are adequately considered by the schedular rating criteria.  Those criteria specifically provide for ratings based on all levels of hearing loss, and such symptoms and effects relate to diminished hearing acuity and speech recognition, which is generally the foundation of the schedular criteria.

Moreover, in regards to the rating schedule, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85, 4.86 includes revisions, effective June 10, 1999, see 64 Fed. Reg. 25206 (May 11, 1999), that are instructive in this case.  In forming the revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning that veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  These findings were considered in construction of the rating schedule.  Thus, the Board finds that functional impairment due to hearing loss is considered in the schedular criteria.  

Furthermore, inasmuch as the Veteran testified during his January 2013 Board hearing that his tinnitus requires him to turn on a fan or television in an empty room, the Board notes that the Veteran currently receives a 10 percent rating for his tinnitus.  Accordingly, the Board finds that the Veteran's difficulty in hearing objects such as his alarm clock, understanding speech, needing to have others repeat themselves, and to use a fan or television to suppress the ringing have been considered in his scheduler evaluations of tinnitus and bilateral hearing loss.  Therefore, referral for extraschedular consideration is not warranted. 
 
Although entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all initial ratings; there is no evidence of unemployability in this case.  To the contrary, the Veteran is currently employed.  Thus, TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  






See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.  

ORDER

A compensable disability rating for bilateral hearing loss is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


